OPINION
By HAMILTON, PJ.
The motion to quash the service of summons will be overruled. It is established that an objection to the jurisdiction of the court of the subject matter or a motion to dismiss a suit or proceeding upon ahy other grounds than the court’s jurisdiction over the person, operates as a general entry of appearance. Handy v Insurance Co., 37 Oh St, 366. Smith v Hoover, 39 Oh St, 249, at 257. Elliott v Lawhead, 43 Oh St, 171. Klein v Lust, 110 Oh St, 197.
The Commission, therefore, having by the motion entered its appearance in the case, the motion will be overruled. Judgment accordingly.
ROSS, J, concurs.